 

of

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT Count SEP 16 2019

CLERK OG
SOUTHERN DISTRICT OF CALIFORNIA PLN ate
SPUTHERN DISTRICT CT Coury

Or CACHAN A
UNITED STATES OF AMERICA JUDGMENT IN AC a cna YY

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 
     

 

Vv.
SERGIO DANIEL GARCIA (1) Case Number: 18CR1375-CAB
GREGORY D. OBENAUER
Defendant’s Attorney
REGISTRATION NO. 76201408
oO -
THE DEFENDANT:

{] admitted guilt to violation of allegation(s) No.

 

ty . after plea and conviction in
<i was found guilty in violation of allegation(s) No. 1-2 related action 19CR1577-CAB,

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

September 401 9

ition of Sentence

  

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

a.

AO 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SERGIO DANIEL GARCIA (1) Judgment - Page 2 of 2
CASE NUMBER: 18CR1375-CAB

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

18 MONTHS CONCURRENT AND THREE (3) MONTHS CONSECUTIVE FOR A TOTAL OF THREE (3)
MONTHS TO THE SENTENCE IMPOSED IN RELATED CASE NO. 19CR1577-CAB,

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

1) = The defendant shall surrender to the United States Marshal for this district:
Tl at A.M. on |

 

 

 

1 asnotified by the United States Marshal
qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of

Prisons:

Ci onor before

Ci as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office,

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

18CR1375-CAB
